DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The traversal is on the ground(s) that “the same the hydrocarbon feed may undergo all three species of reactions. Moreover, species (2) and (3) involve dehydrogenation of the hydrocarbon feed. Further, since the number of species is small, searching all three species together would not result in undue burden to the examination”. This is not found persuasive because the three species are different reactions having different reaction mechanism to convert different reactions to different products regardless of whether or not applicant(s) believe no undo burden would exist if all of these species are examined together, applicant(s) have not shown that that the species are not distinct. 
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 14-20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy-Jundt et al (US 2017/0333889 A1) herein after “CJ”.
The claimed process is operated by dehydrogenation of a hydrocarbon, specifically propane to produce propylene in the presence of a catalyst with sequences of start-and-stop periods of reaction, decoking, reduction, reaction and purging steps between periods.
CJ disclose a dehydrogenation of propane to produce propylene in the presence of catalyst with similar sequences of start-and-stop periods of reaction, decoking, reduction, reaction an purging steps between periods (the abstract; the figure, 0006-0008; 0013; 0016-0019; 0023; 0024; 0030; 0032; 0034).
CJ discloses temperature of the reaction temperature and pressure in paragraphs 0008; 0011, 0012. CJ discloses the propane feed can be at least 99.9 % of propane. Therefore, the hydrocarbon partial pressure is also the total partial pressure which is also the reactor pressure as disclosed in claim 1 of the CJ 101 kPa.
As disclosed in cited paragraph cited above, CJ discloses all of steps of the claimed process except it appears CJ does not disclose the time period of reaction step as recited in step II of claim 1 and in step III of claim 26.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the CJ process by selecting an appropriate time for the reaction step before the catalyst should be decoked, reduced, and reused to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
CJ discloses the catalyst contains one more metals including group 8 metals platinumclaim 22 and iron as recited in claim 1, indium, gold, silver as recited in claim 20 and supports such as zinc oxide, magnesia as recited in claims 2 and 3. CJ discloses the catalysts is placed in a fixed bed reactor as recited in claim 5 (0014). Such catalysts are expected to be in the of particles as recited in claim 6.
Regarding claim 4, CJ does not disclose and inverse temperature profile or an isothermal temperature profile is maintained in the reaction zone. However, the temperature profile of the reaction is a parameter must be selected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the CJ process by selecting an appropriate temperature profile for the reaction zone to arrive at the applicants’ claimed process except the criticality can be shown.
CJ discloses the temperature of the alkane feed in paragraph 0012, the partial pressure in paragraph 0015. Under the similar reaction, the temperature of the existing effluent is expected to be similar as the one recited in claims 7 and 8.
Regarding claim 9 and 10, CJ appears not to disclose the conditions recited the claims when the introduction of the alkane feed is stopped. However, when the introduction of reactants to the reactor should be stopped so that the spent catalyst can be regenerated should be selected according to changes during the reaction as a result of the decrease of the catalyst activity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the CJ process by stopping the introduction of the feed for regenerating the catalyst according to the change of reaction parameters such as the temperature of the effluent, the propylene yield, and propylene selectivity as a result of a decrease of the catalyst activity.
Regarding claim 11, CJ disclose the sequence of steps are repeated plurality of times such as at least 50 times in paragraph 0051. Since the CJ process is operated similarly as to the claimed process, the CJ process is expected to has a fifteenth yield that is at least 98% of the first yield as recited in the claim.
Regarding claim 12, the CJ process is expected to have a propylene yield as recited in the claim since the CJ process is operated similarly as to the claimed process.
Regarding claims 14, 15, and 16, CJ disclose steps of removing residual components after step or reaction, decoking, reducing by purging or vacuum (0018; 0030; 00340).
	CJ disclose introducing fuel with the oxidant to the reaction zone to combust the coked catalyst (0024). Although CJ does not disclose the combustion of fuel and oxidants will raise the reactor to a temperature as recited in claim 17. However, the temperature of the reaction zone is a factor must be selected to operate the process.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the CJ process by combusting the fuel with oxidants to heat up the reaction zone such as 580C to arrive at applicants’ claimed process except the criticality can be shown.
	The limitation of claims 18 can be found in paragraph 0020.
	CJ does not disclose the temperature of the reducing gas as recited in claim 19. However, the temperature is a parameter must be selected.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the CJ process by selecting an appropriate temperature of the reducing gas for the reduction step to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
	Regarding claim 23, similarly as discussed above, the temperature, pressure and period of time of any step at any time during the process must be selected.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the CJ process by selecting appropriate temperature, pressure, and period time of the decoking step to arrive at the applicants’ claimed process except the criticality can be shown.

Claim(s) 13, 21, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy-Jundt et al (US 2017/0333889 A1) herein after “CJ” in view of McKay et al (4,902,849).
CJ discloses a process as discussed above.
CJ does not disclose (1) the propane feed stream containing steam as recited in claim 13, (2) the catalyst contains alkali metal as recited in claim 21, (3) the process is operated in three parallel reactors as recited in claims 24 and 25. However, McKay disclose the dehydrogenation of propane in the presence of steam with a molar ratio of 0.5/1 to 30/1, (2) the McKay catalyst contains alkali metal (the abstract: col. 3, lines 1-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the CJ process by operating the CJ dehydrogenation step in the presence of a catalyst also containing alkali metal and in the presence of steam to arrive at the applicants’ claimed process since McKay discloses that the process has improvements in conversion and selectivity (col. 1, lines 10-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the CJ process by operating the CJ process in 3 parallel reactors to arrive at the applicants claimed process to keep the process operated continuously even when any of reactors is shut down by any reason such as maintenance. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772